Citation Nr: 0325162	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-03 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for low grade 
myxofibrosarcoma of the left lateral elbow as secondary to 
service-connected sebaceous cyst with senile keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in Washington, 
D.C., which denied service connection for low grade 
myxofibrosarcoma of the left lateral elbow as secondary to 
service-connected sebaceous cyst with senile keratoses. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The veteran served on active duty from October 1951 to 
November 1977.  It is unclear from the records whether the 
veteran served in the Republic of Vietnam.  A veteran who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange) during such service, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during such 
service.  In the case of such a veteran who served in the 
Republic of Vietnam between January 9, 1962 and May 7, 1975, 
service connection based on herbicide exposure will be 
presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (as amended by Pub. L. 107-103, 115 Stat. 
976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In light of this, the RO should obtain all the veteran's 
service personnel records, to verify any periods of overseas 
service; specifically service in Vietnam between January 9, 
1962, and May 7, 1975.  If it is shown that the veteran had 
service in Vietnam in that timeframe, then the RO should 
schedule the veteran for a VA examination and refer him to a 
VA examiner specialized in the area of tumors.  It has also 
been argued that the veteran injured his left elbow in 
service, and the site of the injury is the area affected by 
myxofibrosarcoma.  Service medical records show that the 
veteran was treated for bursitis of the left elbow, and for 
skin lesions of the left upper arm.

The VA has a duty to assist the veteran in completing his 
claim.  In view of the foregoing, the case is remanded for 
the following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  RO should obtain all the veteran's 
service personnel records, and verify 
any periods of foreign service and 
specifically service in Vietnam between 
January 9, 1962, and May 7, 1975.  

3.  The RO should schedule the veteran 
for a VA examination with an examiner 
specializing in the area of tumors, 
preferably an oncologist.  The physician 
should determine whether 
myxofibrosarcoma of the left elbow is 
one of the soft tissue sarcomas incurred 
as a result of exposure to herbicides.  
In the alternative, the examiner should 
state whether the myxofibrosarcoma of 
the left elbow is causally or 
etiologically related to the bursitis or 
skin lesions treated in service.   All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




